
	

114 SRES 350 ATS: Congratulating the University of Alabama Crimson Tide for winning the 2016 College Football Playoff National Championship.
U.S. Senate
2016-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 350
		IN THE SENATE OF THE UNITED STATES
		
			January 28, 2016
			Mr. Shelby (for himself and Mr. Sessions) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Alabama Crimson Tide for winning the 2016 College Football Playoff
			 National Championship.
	
	
 Whereas the University of Alabama Crimson Tide won the 2016 College Football Playoff National Championship, defeating the Clemson University Fighting Tigers by a score of 45-40 at the University of Phoenix Stadium in Glendale, Arizona on January 11, 2016;
 Whereas this victory marks the fourth college football national championship in the last 7 years for the University of Alabama and the 16th national championship overall;
 Whereas the 2016 College Football Playoff National Championship Game was the 64th postseason bowl appearance and the 36th bowl victory for the University of Alabama, both of which extend existing National Collegiate Athletic Association records held by the University of Alabama;
 Whereas running back Derrick Henry rushed for 158 yards and scored 3 touchdowns; Whereas running back Kenyan Drake returned a kickoff 95 yards for a touchdown;
 Whereas safety Eddie Jackson made 3 tackles and a key interception, earning the award for Defensive Player of the Game;
 Whereas tight end O.J. Howard caught 5 passes for a career-high 208 yards and 2 touchdowns, earning the award for Offensive Player of the Game;
 Whereas quarterback Jake Coker finished with 335 passing yards and 2 touchdowns; Whereas, in 2015, Derrick Henry was awarded the Doak Walker Award as the best running back in the United States and the Heisman Trophy and the Maxwell Award as the best overall player in college football;
 Whereas offensive lineman Ryan Kelly was awarded the 2015 Rimington Trophy as the top center in the United States;
 Whereas the offensive line of the Crimson Tide won the 2015 Joe Moore Award, awarded to the top offensive line in the United States;
 Whereas, in 2015, the Associated Press recognized Derrick Henry, A'Shawn Robinson, and Reggie Ragland as first-team All-Americans;
 Whereas the leadership and vision of Head Coach Nick Saban has propelled the University of Alabama back to the pinnacle of college football;
 Whereas Chancellor Robert Witt, President Stuart Bell, and Athletic Director Bill Battle have emphasized the importance of academic success to the Crimson Tide football team and to all student-athletes at the University of Alabama; and
 Whereas the Crimson Tide football team has brought great pride and honor to the University of Alabama, the loyal fans of the Crimson Tide, and the entire State of Alabama: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the University of Alabama Crimson Tide for winning the 2016 College Football Playoff National Championship Game;
 (2)recognizes the achievements of all the players, coaches, and staff who contributed to the championship season; and
 (3)requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—
 (A)the President of the University of Alabama, Dr. Stuart Bell; (B)the Athletic Director of the University of Alabama, Bill Battle; and
 (C)the Head Coach of the University of Alabama Crimson Tide football team, Nick Saban.  